Title: To George Washington from Timothy Pickering, 4 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sept. 4. 1795.
          
          The Secretary of War respectfully lays before the President of the United States the letters proposed to be sent to Governor

Fenner, with the letter to Mr Moore & the revocation of his exequatur—to Mr Bond & Mr Adet? A letter to our minister at London, with copies of the papers exhibiting a complete view of this affair, is preparing.
        